DETAILED ACTION
Acknowledgements
	Applicant’s Remarks, filed on 6/22/2022, regarding the drawing objections are considered persuasive.  Accordingly, the drawing objections are vacated.
	Applicant’s Remarks, filed on 6/22/2022, regarding the 35 U.S.C. 112 rejections are considered persuasive.  Accordingly, the 112 rejections are vacated.
	Examiner’s amendments appear below to correct a minor typographical error.
Terminal Disclaimer
The terminal disclaimer filed on 6/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,512,759 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
On line 1 of claim 19, “1” has been replaced by --13--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The applicant’s remarks filed on 6/22/2022 are considered persuasive in distinguishing the claimed limitations over the cited art.  Specifically, the argument presented on page 7 of the Remarks is considered persuasive (reproduced below):
“No combination of Willard and Holman can be seen to teach or suggest the claimed structure. The Examiner asserts Willard teaches a weeping balloon having an inflatable balloon 20 defining a plurality of openings 44 in fluid communication with the interior space, where at least one of the openings is a slit, and at least one additional layer of material 54 is attached to the balloon wall. However, Willard teaches “the baffle 54 is fixedly engaged along only one end region 56 to the balloon 20 (in the embodiment depicted in FIG. 5) and/or to the inner shaft 12 (in the embodiment depicted in FIG, 6).” See paragraph [0065]. Willard thus specifically teaches a baffle 54 that is only attached at the outer end and/or to the inner shaft. Willard fails to teach the baffle 54 as being attached to the balloon at a bonding region that at least partially surrounds each opening. Additionally, there is no rational reason for one of ordinary skill in the art to modify Willard to achieve the claimed structure, other than looking to Applicants’ specification, which is improper.
Holman fails to provide what Willard lacks, thus even if one were to combine Willard and Holman, one would not achieve the structure as claimed. The Examiner relies on Holman to teach an elastic member 45 including a plurality of slits 45s where the slits 45s include rounded end portions. The Examiner appears to be asserting the slits of Holman include stress concentration relief shapes, however there is no teaching or suggestion in Holman that the slits include such a structure.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783